Citation Nr: 0610081	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  02-22 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total rating for compensation purposes 
based on unemployability due to service-connected disability 
(TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active duty from November 1967 to June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of February 2002 and July 2002 rating 
decisions of the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Boise, Idaho.  The February 2002 RO 
decision granted a claim of service connection for PTSD and 
assigned an initial 50 percent disability evaluation.  
Consequently, this issue involves the propriety of the 
initial evaluation assigned.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The July 2002 RO decision denied a claim of 
TDIU.  

The appeal was remanded by the Board in September 2004 for 
necessary development of the TDIU claim.  The Board again 
remanded the appeal in September 2005 when additional 
evidence was received at the Board and the veteran refused to 
waive initial RO consideration of the evidence.  In January 
2006, the veteran submitted additional evidence which has not 
been considered at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

The Board regrets the necessity of a third remand in this 
appeal.  However, for a second time, additional pertinent 
evidence was received at the Board without the veteran's 
waiver of RO consideration.  See 38 C.F.R. §§ 19.37, 
20.1304(c).  Most recently, pertinent psychiatric evidence 
was received in January 2006 without a waiver of RO 
consideration.  The appeal was remanded in September 2005 
when the veteran refused to submit such a waiver so as to 
allow the Board to review additional evidence then submitted.  

Upon consideration of the newly-submitted evidence, the 
RO/AMC may conduct any further medical development.   

Accordingly, the appeal is remanded to the VBA AMC for 
further action as follows:  

1.  All outstanding VA treatment records, 
dated from February 2005 to the present, 
should be obtained for use in the 
adjudication of the claims on appeal.  

2.  If deemed indicated by the RO-
VBA/AMC, further development should be 
undertaken, including the conduct of an 
additional VA psychiatric examination to 
determine the severity of the veteran's 
service-connected PTSD, to include 
symptoms of any secondary or associated 
psychiatric disorder(s), separate and 
apart from any non-service-connected 
psychiatric disorder(s), which include 
documented diagnoses of a dysthymic 
disorder, bipolar disorder, a delusional 
disorder, an organic affective disorder 
associated with multiple physical 
problems, with comment as to the 
veteran's documented noncompliance with 
psychiatric medications (December 2001, 
July 2003, June 2004, September 2004).  

3.  After undertaking any such 
development, the VBA-AMC should 
readjudicate the claims of entitlement to 
an initial evaluation in excess of 50 
percent for PTSD, and entitlement to a 
TDIU, each on a de novo basis-that is, 
to include consideration of all of the 
pertinent evidence of record, 
particularly evidence received after the 
November 2005 statement of the case 
(SSOC), including the private psychiatric 
hospital treatment records received at 
the Board in January 2006.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a SSOC.  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims of 
entitlement to an initial evaluation in excess of 50 percent 
for PTSD, and entitlement to a TDIU.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if in order.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required of 
the veteran until he is notified by the VBA AMC.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 


